POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, a Director, Vice President, Division General Counsel and Assistant Secretary of Transamerica Financial Life Insurance Company, a New York corporation, do hereby appointSTEVEN SHEPARD and ARTHUR D. WOODS and each of them severally, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact or any of them, may do or cause to be done by virtue hereof.Each said attorney-in-fact shall have power to act hereunder without the others. Separate Account Name Product Name SEC 1933 File Number TFLIC Series Life Account TFLIC Freedom Elite Builder 333-61654 TFLIC Series Life Account TFLIC Freedom Elite Builder II 333-113442 TFLIC Series Life Account TFLIC Freedom Wealth Protector 33-86696 TFLIC Series Life Account TFLIC Financial Freedom Builder 333-38343 IN WITNESS WHEREOF, I have hereunto set my hand this 3rd day of April, 2012. /s/Marc Cahn Marc Cahn, Director, Vice President, Division General Counsel, and Assistant Secretary
